DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
Claims 1, 9, 11-12 and 14 are currently amended. 
Claims 3-5 are cancelled.
Claims 16-17 are newly added.
Claims 1-2 and 6-17 are pending. 

 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for Japanese Application No. JP2016-256236, filed on 12/28/2016.

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 3/26/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 103 Rejections
	First, Applicant argues that “Claim 1 is amended to recite the feature of “wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device”… Ellis, Orii et al., Hauffen et al., and Cacioppi et al. do not teach or suggest the recited. Therefore, amended claim 1 distinguishes over the asserted combination of references” [Arguments, page 11].
	In response, Applicant’s arguments are considered but are not persuasive. Regarding the amended limitation which states, in part, “wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device”, Examiner respectfully maintains that Hauffen discloses these elements and directs the Applicant to (Hauffen, ¶ 6, According to one embodiment of the invention, the method includes visually highlighting the utility device based on the comparison of the performance data against the performance criteria), (Id., ¶ 59, users are alerted about real-time deficiencies as they happen, via animated graphics. In this regard, the web module 510 provides to one or more subscribed end user devices 514, animated graphics (e.g. blinking) for deficiencies that have occurred within a particular time frame (past hour, last day, last month, etc.). According to one embodiment, displays for data anomaly due to erroneous performance data caught by the data anomaly filter 120 is visually distinguished from the displays provided for the real-time deficiency feeds), wherein Hauffen discloses blinking to highlight a most recently depicted performance point. As such, Examiner remains unpersuaded. 

  	Second, Applicant argues that “Claims 2 and 6-8 ultimately depend from claim 1, and so at least similarly distinguish over the asserted combination of references. Claims 9, 11, and 12 are amended similarly to claim 1. Claims 10 and 13 respectively depend from claims 9 and 12” [Arguments, page 11].
	In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, U.S. Publication No. 2003/0009401 [hereinafter Ellis] in view of Orii et al., U.S. Publication No. 2005/0159935 [hereinafter Orii], and Hauffen et al., U.S. Publication No. 2013/0138396 [hereinafter Hauffen] and in further view of Cacioppi et al., U.S. Publication No. 2014/0089234 [hereinafter Cacioppi]. 

Regarding claim 1, Ellis discloses an operation support apparatus for supporting an operation of a demand-supply system, the demand-supply system including an industrial energy resource supplying facility configured to supply a resource, a resource demander facility configured to demand the industrial energy resource supplied from the resource supplying facility, and a supply path of the industrial energy resource, the operation support apparatus comprising:… (Ellis, ¶ 383, the process-related information may include energy or gas consumption, in terms of kilowatt-hours (kWh) on the electric side, or million cubic feet (Mcf) on the gas side. Other types of process-related data may also be used where the process data may advantageously be combined, for example, electricity, natural gas, gasoline (discloses industrial energy resources)).
While suggested, Ellis does not explicitly disclose …a display device.
However, Orii discloses …a display device (Orii, ¶ 65, The respective process results are output by an output device 19, for example, a printer and a display).
Ellis further discloses …a memory (Id., ¶ 380, the Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101); 
and a processor that is coupled to the memory and that is configured to input a demand- supply system model of the demand-supply system, facility-capacity information that represents a facility capacity of the resource supplying facility and the supply path, and analysis condition information in which a plurality of variables to be analyzed with respect to the demand-supply system model and the facility-capacity information are defined (Ellis, ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 373, the billing engine may be a general purpose computer or specially programmed dedicated computer. Either of these may be implemented as a distributed computer system rather than a single computer. Similarly, the communications network which is illustrated as the World Wide Web or a modem over a POTS line, may include any other method of communicating between computers and/or billing devices. Moreover, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor coupled to memory), or could be partly embedded within various devices used for billing), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines (discloses supply path) are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed (further discloses supply path) to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)); 
generate, based on the demand-supply system model, the facility-capacity information, and the analysis condition information… (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)).
	While suggested, Ellis does not explicitly teach …a relational logical formula that represents a relationship between the plurality of variables, the relational logical formula representing a relationship between… 
	However, Orii discloses …a relational logical formula that represents a relationship between the plurality of variables, the relational logical formula representing a relationship between… (Orii, ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5).
	Ellis further discloses …a total cost of the resource supplying facility and a total demanded quantity of the resource demander facility (Ellis, ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., Reference number 707 Fig. 7B shows a total cost for all sites), (Id., ¶ 12, a conventional power meter will generally provide meter information reflecting the real power component on a consumptive basis and on a demand basis. "Consumptive basis" is an accumulation of the number of hours and the rate at which the power is used. " Demand basis" reflects the amount of power used in a finite period (discloses total demanded quantity)); 
generate, based on [Orii discloses …the generated relational logical formula…], depicting data for depicting, in a coordinate system with the plurality of variables as respective coordinate axes… [Orii discloses …an area that satisfies the relational logical formula] (Ellis, ¶ 397, FIGS. 12-14 illustrate optional graphical displays for use in presenting the reports. The reports may be presented in graphical and/or textual form. FIG. 12 illustrates one example of a graphical display 1201. The information is represented in line graph portion 1203 of the display. A legend portion 1205 of the display provides a key to the line graph portion 1203. A detail portion 1207 is included in the display, so that the user can select a segment of the line graph portion 1203 and display the underlying information in textual format. FIG. 13 illustrates another example of a graphical display. It includes a bar graph portion 1303, as well as a legend portion 1307 (discloses variables on coordinate axes)), (Id., ¶ 318, According to at least one embodiment of this invention, meter power component information, and/or other utility and usage information available from a utility billing meter, may be collected, manipulated and displayed as part of the reports of utility billing information, via the billing engine 401 (discloses depicting data generating unit)).
Ellis does not explicitly teach …an area that satisfies the relational logical formula.
However, Orii discloses … an area that satisfies the relational logical formula (Orii, ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment).

    PNG
    media_image1.png
    498
    451
    media_image1.png
    Greyscale

                                	         
    PNG
    media_image2.png
    29
    132
    media_image2.png
    Greyscale

	Ellis further discloses generate a visualization library that includes the generated depicting data (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses generating visualization library));
and display, in real-time for each predetermined depiction period, based on the generated visualization library and performance data of the demand-supply system obtained from a measurement apparatus coupled to the operation support apparatus, the area and a performance point represented by the performance data in the coordinate system… [Orii discloses …on the display device…], wherein the visualization library includes a program code that is executed to generate the depicting data or includes the depicting data … (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses visualization library)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools (discloses online visualizing unit) to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses unit/performance data); accurate cost estimation based on existing tariffs), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 382, the customer then accesses that web server on the Vantera-type node itself to see the information, for example, in real-time (discloses real time). A customer may look at the data history to the extent permitted by the amount of available storage on the node itself. However, if the customer wants to see something current, or over the past couple of days, the customer may take a look at that information in this manner), (Id., ¶ 161, The billing engine source code (discloses program code) includes debugging flags and trace directives. These flags use the C++ define mechanism. By uncommenting these define statements, the engine will display information in great detail on the report web page).
While suggested, the combination of Ellis and Orii does not explicitly teach …wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area, and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system.
However, Hauffen discloses wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area,  and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system (Hauffen, ¶¶ 97-99, The method seeks to reduce the variance within classes and maximize variance between classes. For example, if a total of five projects are to be created, adjacent polygons that have an index with least variance are merged to form a new polygon. For example, polygons 4 and 5 in the example of Table 2 are merged to form a new polygon, and the new polygon is identified as a specific project… The recommended projects may be transmitted for display on the end user device 514 and/or stored in a table in the mass storage device 506 for retrieval by the end user device. Table 3 is an exemplary table which identifies three projects along with shape length and area of the associated project polygons… FIG. 11 is a screen shot of the composite deficiency surface 550 of FIG. 4 showing the project polygons 660a-660c identified in Table 3 according to one embodiment of the invention. By highlighting the project polygons, a location of the projects may also be discerned), 

    PNG
    media_image3.png
    266
    373
    media_image3.png
    Greyscale

(Id., ¶ 83, In the example of Table 1, the area of the surface identified by polygon 4 is assigned a class of 5 since it has the highest deficiency value (LoF). FIG. 7B is a screen shot of a composite deficiency diagram where a LoF polygon 190a with the highest LoF value which is assigned to class 5, is visually highlighted (discloses initial polygons)).

    PNG
    media_image4.png
    267
    385
    media_image4.png
    Greyscale

While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach …determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false.
However, Cacioppi discloses determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false… (Cacioppi, ¶ 31, In the embodiment of FIG. 3, three additional solutions 212 have been found for the approximation 120 for the multi-objective problem 118 of FIG. 2. The visualization 122 may update with each new solution 212 that is found. As new solutions 212 are found, the lower bound 204 and upper bound 206 are adjusted to reflect the new achievable and impossible frontiers. For example, as new solutions 212 are found, the lower and upper bounds 204, 206 move closer together. Additionally, the linear trace 208 is adjusted to pass through the new solutions 212 (discloses solutions 212, depicted in Figure 3 for example, which represent vertices at which the objective function (i.e. relational logical formula) is satisfied (i.e. true or false)), (Id., ¶ 35, A common strategy for such a model is to solve the problem with an optimization tolerance (Delta), i.e., to return a solution with a specific cost X and a lower bound value Y, where Y=X-Delta, and where it is a mathematical certainty that no solution exists with cost less than Y (discloses removing bounds/vertices when the possibility of an optimal solution is false)).

    PNG
    media_image5.png
    324
    313
    media_image5.png
    Greyscale

	Ellis further discloses ...wherein the industrial energy, resource is steam, gas, electric power, or cold energy, and wherein the resource supplying facility is configured to supply the industrial energy resource by physically transferring the industrial energy resource… (Ellis, ¶ 416, Distribution The facilities of the electric system that deliver electricity from substations to customers; the distribution system "steps down" power from high voltage transmission lines to a level that can be used in homes and businesses).
While suggested, the combination of Ellis and Orii does not explicitly teach …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device.
However, Hauffen discloses …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device (Hauffen, ¶ 6, According to one embodiment of the invention, the method includes visually highlighting the utility device based on the comparison of the performance data against the performance criteria), (Id., ¶ 59, users are alerted about real-time deficiencies as they happen, via animated graphics. In this regard, the web module 510 provides to one or more subscribed end user devices 514, animated graphics (e.g. blinking) (discloses highlighting a most recently depicted performance point) for deficiencies that have occurred within a particular time frame (past hour, last day, last month, etc.). According to one embodiment, displays for data anomaly due to erroneous performance data caught by the data anomaly filter 120 is visually distinguished from the displays provided for the real-time deficiency feeds), (Id., ¶ 43, the computer device 500 may further include a display module 512 (discloses display device.) for providing intelligent web maps of utility systems, deficiency surface diagrams, LoF surface diagrams, impact surface diagrams, constructability surface diagrams, priority surface diagrams, project maps, graphs, reports, alarms, and the like).
	At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination.
	The motivation for doing so would have been to provide an improved “contribution to the enhancement of the precision in simulation” as discussed in Orii (¶ 62). This would help to enhance “defining tolerance parameters 350” (Ellis, ¶ 19) as it related to resource usage and to improve the “model to determine pricing” (Ellis, ¶ 350) based on resource usage.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination to include polygonal area elements of Hauffen in the analogous art of monitoring and managing utility devices.
The motivation for doing so would have been to improve the ability to “increase energy efficiencies, improve incident and emergency response, and prioritize capital projects for utility asset management” [Hauffen, ¶ 20; Orii, ¶ 62; Ellis, ¶ 350] by using “likelihood of failure polygons” to “classify deficiency” while resembling dimensional objects, such as a building [Hauffen, ¶ 60].
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and “optimize energy consumption decisions” and gain “optimal pricing” (paragraph 136 Ellis), and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and polygonal area elements of Hauffen to include the optimization techniques of Cacioppi in the analogous art of multi-objective optimization.
The motivation for doing so would have been to improve “the visualization of the approximation in real-time in response to finding a solution to the multi-objective problem while the multi-objective problem is being optimized” [Cacioppi, ¶ 3; Hauffen, ¶ 20; Orii, ¶ 62; Ellis, ¶ 350].

	Regarding claim 2, the combination of Ellis, Orii, Hauffen, and Cacioppi discloses the operation support apparatus according to claim 1.
	Ellis further discloses wherein the processor generates, based on the demand-supply system model, the facility-capacity information, and the analysis condition information (Ellis, ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 373, the communications network which is illustrated as the World Wide Web or a modem over a POTS line, may include any other method of communicating between computers and/or billing devices. Moreover, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor), or could be partly embedded within various devices used for billing), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)).
Ellis does not explicitly teach a mathematical formula set that includes a plurality of mathematical formulas that represent an objective variable and constraint conditions in an optimization problem of the demand-supply system, wherein the [Ellis discloses processor] generates a first-order predicate logic formula based on the generated mathematical formula set, and wherein the [Ellis discloses processor] generates, based on the generated first-order predicate logic formula, the relational logical formula that represents the relationship between the plurality of variables by using a quantifier elimination method.
However, Orii discloses a mathematical formula set that includes a plurality of mathematical formulas that represent an objective variable and constraint conditions in an optimization problem of the demand-supply system, wherein the [Ellis discloses processor] generates a first-order predicate logic formula based on the generated mathematical formula set, and wherein the [Ellis discloses processor] generates, based on the generated first-order predicate logic formula, the relational logical formula that represents the relationship between the plurality of variables by using a quantifier elimination method (Orii, ¶ 21, The program (discloses logical formula generating unit) is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression (discloses constraint conditions) relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 92, In these results, the above-mentioned eight inequalities include the two parameters vm6 and km6, and indicate the quadratic inequality about km6. The quadratic of the left sides of these inequalities is factorized to obtain a product of two linear equations (discloses formula set)), (Id., ¶ 59, The quantifier elimination method (discloses quantifier elimination method), that is, the QE algorithm, can be applied to the method for solving not only a constraint solving problem, but also an optimization problem (discloses optimization problem), that is, a constraint solving problem with an object function for optimization of an object function under a constraint condition)), (Id., ¶ 56, When there is no quantifier for some variables, an expression without a quantifier equivalent to a first order predicate logic expression (discloses first order predicate logic formula) given by the QE algorithm is obtained. The obtained expression describes the possible range of remaining variables without quantifiers), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression (discloses relational logical formula) between parameters can be output as new findings about a system in step 5).
	At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 1.
Ellis further discloses wherein the processor… (Ellis, ¶ 373, the communications network which is illustrated as the World Wide Web or a modem over a POTS line, may include any other method of communicating between computers and/or billing devices. Moreover, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor), or could be partly embedded within various devices used for billing).
While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach …divides, based on the value of the relational logical formula at each vertex of the polygon, the polygon that have both values of the relational logical formula that are true and false into polygons in the predetermined range of the coordinate system, and wherein [Ellis discloses the processor] determines whether a value of the relational logical formula at each vertex of the divided polygons is true or false.
However, Cacioppi discloses …divides, based on the value of the relational logical formula at each vertex of the polygon, the polygon that have both values of the relational logical formula that are true and false into polygons in the predetermined range of the coordinate system, and wherein [Ellis discloses the processor] determines whether a value of the relational logical formula at each vertex of the divided polygons is true or false (Cacioppi, ¶ 27, The approximation graph 124 may also include a linear trace 208 connecting the known solutions 212 to the multi-objective function (discloses relational logical formula)), (Id., ¶ 21, the functionality of one or more components of the optimization system 100 may be implemented by computer program instructions stored on a computer memory device 102 and executed by a processing device 104 such as a CPU. The optimization system 100 may include other components, such as input/output devices 106, a disk storage drive 108, a visualization engine 110, an optimization engine 112 (discloses polygon deforming unit), and a display device 114), (Id., Fig 3, This Figure shows dividing polygons at a vertex for optimization).

    PNG
    media_image6.png
    358
    405
    media_image6.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and “optimize energy consumption decisions” and gain “optimal pricing” (paragraph 136 Ellis), and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and polygonal area elements of Hauffen to include the optimization techniques of Cacioppi in the analogous art of multi-objective optimization for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 6.
Ellis further discloses wherein the processor… (Ellis, ¶ 373, the communications network which is illustrated as the World Wide Web or a modem over a POTS line, may include any other method of communicating between computers and/or billing devices. Moreover, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor), or could be partly embedded within various devices used for billing).
While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach … divides the polygon, based on the value of the relational logical formula at each vertex of the polygons, in a case where not every value of the relational logical formula in the polygons is true or not every value of the relational logical formula in the polygons is false.
However, Cacioppi further discloses …divides the polygon, based on the value of the relational logical formula at each vertex of the polygons, in a case where not every value of the relational logical formula in the polygons is true or not every value of the relational logical formula in the polygons is false (Cacioppi, ¶ 27, The approximation graph 124 may also include a linear trace 208 connecting the known solutions 212 to the multi-objective function (discloses relational logical formula)), (Id., ¶ 28, In one embodiment, the upper bound 206 defines the achievable frontier and the lower bound 204 defines the impossible frontier. As the multi-objective problem 118 is optimized, the upper bound 206 and the lower bound 204 are moved closer together as more solutions 212 are found (discloses cases where not every value is true/false); See also paragraph 20 - a system that enables a user to interact with a visualization to view the results of the optimization in real-time while the optimization of the multi-objective problem is still running may reduce the time needed to present worthwhile solutions (discloses solutions that are not “most optimal” or “least optimal”) to the user. Additionally, a system that allows the user to direct the optimizer to prioritize finding solutions in parts of the graph the user considers interesting (discloses solutions that are not “most optimal” or “least optimal”) may further reduce the time needed to find solutions preferred by the user. ).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and “optimize energy consumption decisions” and gain “optimal pricing” (paragraph 136 Ellis) and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and polygonal area elements of Hauffen to include the optimization techniques of Cacioppi in the analogous art of multi-objective optimization for the same reasons as stated for claim 1.

Regarding claim 8, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 1.
Ellis further discloses wherein the processor… (Ellis, ¶ 373, the communications network which is illustrated as the World Wide Web or a modem over a POTS line, may include any other method of communicating between computers and/or billing devices. Moreover, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor), or could be partly embedded within various devices used for billing).
While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach …deforms, in a case where the polygons are divided for a predetermined number of times, the polygons divided based on the value of the relational logical formula into polygons having, as sides, straight lines that connect vertices of the polygons of which values of the relational logical formula are true, and wherein [Ellis discloses the processor] generates polygon data that defines the deformed polygons.
Cacioppi further discloses  …deforms, in a case where the polygon is divided for a predetermined number of times, the polygons divided based on the value of the relational logical formula into polygons having, as sides, straight lines that connect vertices of the polygons of which values of the relational logical formula are true, and wherein [Ellis discloses the processor] generates polygon data that defines the deformed polygons (Cacioppi, ¶ 32, The visualization 122 may update after a predetermined number of new solutions 212 have been found (discloses predetermined number of times)), (Id., ¶ 31, As new solutions 212 are found, the lower bound 204 and upper bound 206 are adjusted to reflect the new achievable and impossible frontiers (discloses polygon deforming)), (Id., ¶ 28, FIG. 3, In one embodiment, the upper bound 206 defines the achievable frontier and the lower bound 204 defines the impossible frontier. As the multi-objective problem 118 is optimized, the upper bound 206 and the lower bound 204 are moved closer together as more solutions 212 are found), (Id., ¶ 49, The optimization system 100 (discloses polygon deforming unit) may display the target 500 (see FIG. 5) as a vertical line indicating a range of possible values for the solution 212 at the specific location. The optimization system 100 then finds the solution 212 which minimizes a primary objective value while maintaining a secondary objective value at or below a selected threshold), (Id., ¶ 27, The approximation graph 124 may also include a linear trace 208 connecting the known solutions 212 to the multi-objective function (discloses polygon with sides and straight lines that connect vertices)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and “optimize energy consumption decisions” and gain “optimal pricing” (paragraph 136 Ellis) and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and polygonal area elements of Hauffen to include the optimization techniques of Cacioppi in the analogous art of multi-objective optimization for the same reasons as stated for claim 1.

Regarding claim 9, While suggested, Ellis does not explicitly disclose an operation support system comprising: a display device.
However, Orii discloses an operation support system comprising: a display device (Orii, ¶ 65, The respective process results are output by an output device 19, for example, a printer and a display).
Ellis discloses an operation support apparatus configured to support an operation of a demand-supply system, the demand-supply system including a resource supplying facility configured to supply an industrial energy resource, a resource demander facility configured to demand the industrial energy resource supplied from the resource supplying facility, and a supply path of the industrial energy resource (Ellis, ¶ 383, the process-related information may include energy or gas consumption, in terms of kilowatt-hours (kWh) on the electric side, or million cubic feet (Mcf) on the gas side. Other types of process-related data may also be used where the process data may advantageously be combined, for example, electricity, natural gas, gasoline (discloses industrial energy resources)), (Id., ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines (discloses supply path) are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers by normalizing demand and usage data by a key variable), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed (further discloses supply path) to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)).
Ellis further discloses …and an information processing apparatus, wherein the information processing apparatus includes a memory (Ellis, ¶ 380, the Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors (discloses information processing apparatus), or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing); 
and a processor that is coupled to the memory and that is configured to input a demand- supply system model of the demand-supply system, facility-capacity information that represents a facility capacity of the resource supplying facility and the supply path, and analysis condition information in which a plurality of variables to be analyzed with respect to the demand-supply system model and the facility-capacity information are defined (Ellis, ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 373, the billing engine may be a general purpose computer or specially programmed dedicated computer. Either of these may be implemented as a distributed computer system rather than a single computer. Similarly, the communications network which is illustrated as the World Wide Web or a modem over a POTS line, may include any other method of communicating between computers and/or billing devices. Moreover, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor coupled to memory), or could be partly embedded within various devices used for billing), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines (discloses supply path) are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers by normalizing demand and usage data by a key variable), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed (further discloses supply path) to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)). 
	Ellis further discloses … generate, based on the demand-supply system model, the facility-capacity information, and the analysis condition information (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)).
	Ellis does not explicitly teach …a relational logical formula that represents a relationship between the plurality of variables, the relational logical formula representing a relationship between… 
	However, Orii discloses …a relational logical formula that represents a relationship between the plurality of variables, the relational logical formula representing a relationship between… (Orii, ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5).
	Ellis further discloses … a total cost of the resource supplying facility and a total demanded quantity of the resource demander facility, (Ellis, ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., Reference number 707 Fig. 7B shows a total cost for all sites), (Id., ¶ 12, a conventional power meter will generally provide meter information reflecting the real power component on a consumptive basis and on a demand basis. "Consumptive basis" is an accumulation of the number of hours and the rate at which the power is used. " Demand basis" reflects the amount of power used in a finite period (discloses total demanded quantity)).
Ellis further discloses … generate, based on… [Orii discloses …the generated relational logical formula…], depicting data for depicting, in a coordinate system with the plurality of variables as respective coordinate axes…, (Ellis, ¶ 397, FIGS. 12-14 illustrate optional graphical displays for use in presenting the reports. The reports may be presented in graphical and/or textual form. FIG. 12 illustrates one example of a graphical display 1201. The information is represented in line graph portion 1203 of the display. A legend portion 1205 of the display provides a key to the line graph portion 1203. A detail portion 1207 is included in the display, so that the user can select a segment of the line graph portion 1203 and display the underlying information in textual format. FIG. 13 illustrates another example of a graphical display. It includes a bar graph portion 1303, as well as a legend portion 1307 (discloses variables on coordinate axes)), (Id., ¶ 318, According to at least one embodiment of this invention, meter power component information, and/or other utility and usage information available from a utility billing meter, may be collected, manipulated and displayed as part of the reports of utility billing information, via the billing engine 401 (discloses depicting data generating unit)).
Ellis does not explicitly teach …an area that satisfies the relational logical formula.
However, Orii discloses … an area that satisfies the relational logical formula (Orii, ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment).
Ellis further discloses generate a visualization library that includes the generated depicting data, wherein the operation support apparatus displays, in real-time for each predetermined depiction period, based on the generated visualization library and performance data of the demand-supply system obtained from a measurement apparatus coupled to the operation support apparatus, the area and a performance point represented by the performance data in the coordinate system… wherein the visualization library includes a program code that is executed to generate the depicting data or includes the depicting data (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses generating visualization library)), (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses visualization library)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools (discloses online visualizing unit) to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses unit/performance data); accurate cost estimation based on existing tariffs), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 382, the customer then accesses that web server on the Vantera-type node itself to see the information, for example, in real-time (discloses real time). A customer may look at the data history to the extent permitted by the amount of available storage on the node itself. However, if the customer wants to see something current, or over the past couple of days, the customer may take a look at that information in this manner), (Id., ¶ 161, The billing engine source code (discloses program code) includes debugging flags and trace directives. These flags use the C++ define mechanism. By uncommenting these define statements, the engine will display information in great detail on the report web page).
While suggested, the combination of Ellis and Orii does not explicitly teach wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area, and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system.
However, Hauffen discloses wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area,  and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system (Hauffen, ¶¶ 97-99, The method seeks to reduce the variance within classes and maximize variance between classes. For example, if a total of five projects are to be created, adjacent polygons that have an index with least variance are merged to form a new polygon. For example, polygons 4 and 5 in the example of Table 2 are merged to form a new polygon, and the new polygon is identified as a specific project… The recommended projects may be transmitted for display on the end user device 514 and/or stored in a table in the mass storage device 506 for retrieval by the end user device. Table 3 is an exemplary table which identifies three projects along with shape length and area of the associated project polygons… FIG. 11 is a screen shot of the composite deficiency surface 550 of FIG. 4 showing the project polygons 660a-660c identified in Table 3 according to one embodiment of the invention. By highlighting the project polygons, a location of the projects may also be discerned), (Id., ¶ 83, In the example of Table 1, the area of the surface identified by polygon 4 is assigned a class of 5 since it has the highest deficiency value (LoF). FIG. 7B is a screen shot of a composite deficiency diagram where a LoF polygon 190a with the highest LoF value which is assigned to class 5, is visually highlighted (discloses initial polygons)).
While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false; and excluding vertices of the initial polygons at which the value of the relational logical formula is false.
However, Cacioppi discloses determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false.
However, Cacioppi discloses determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false… (Cacioppi, ¶ 31, In the embodiment of FIG. 3, three additional solutions 212 have been found for the approximation 120 for the multi-objective problem 118 of FIG. 2. The visualization 122 may update with each new solution 212 that is found. As new solutions 212 are found, the lower bound 204 and upper bound 206 are adjusted to reflect the new achievable and impossible frontiers. For example, as new solutions 212 are found, the lower and upper bounds 204, 206 move closer together. Additionally, the linear trace 208 is adjusted to pass through the new solutions 212 (discloses solutions 212, depicted in Figure 3 for example, which represent vertices at which the objective function (i.e. relational logical formula) is satisfied (i.e. true or false)), (Id., ¶ 35, A common strategy for such a model is to solve the problem with an optimization tolerance (Delta), i.e., to return a solution with a specific cost X and a lower bound value Y, where Y=X-Delta, and where it is a mathematical certainty that no solution exists with cost less than Y (discloses removing bounds/vertices when the possibility of an optimal solution is false)).
	Ellis further discloses ...wherein the industrial energy, resource is steam, gas, electric power, or cold energy, and wherein the resource supplying facility is configured to supply the industrial energy resource by physically transferring the industrial energy resource… (Ellis, ¶ 416, Distribution The facilities of the electric system that deliver electricity from substations to customers; the distribution system "steps down" power from high voltage transmission lines to a level that can be used in homes and businesses).
While suggested, the combination of Ellis and Orii does not explicitly teach …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device.
However, Hauffen discloses …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device (Hauffen, ¶ 6, According to one embodiment of the invention, the method includes visually highlighting the utility device based on the comparison of the performance data against the performance criteria), (Id., ¶ 59, users are alerted about real-time deficiencies as they happen, via animated graphics. In this regard, the web module 510 provides to one or more subscribed end user devices 514, animated graphics (e.g. blinking) (discloses highlighting a most recently depicted performance point) for deficiencies that have occurred within a particular time frame (past hour, last day, last month, etc.). According to one embodiment, displays for data anomaly due to erroneous performance data caught by the data anomaly filter 120 is visually distinguished from the displays provided for the real-time deficiency feeds), (Id., ¶ 43, the computer device 500 may further include a display module 512 (discloses display device.) for providing intelligent web maps of utility systems, deficiency surface diagrams, LoF surface diagrams, impact surface diagrams, constructability surface diagrams, priority surface diagrams, project maps, graphs, reports, alarms, and the like).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination to include polygonal area elements of Hauffen in the analogous art of monitoring and managing utility devices for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and “optimize energy consumption decisions” and gain “optimal pricing” (paragraph 136 Ellis), and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and polygonal area elements of Hauffen to include the optimization techniques in the analogous art of multi-objective optimization for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Ellis and Orii discloses the operation support system according to claim 9.
Ellis further discloses wherein the operation support apparatus and the information processing apparatus are coupled communicably via a network, and wherein the operation support apparatus depicts the area and the performance point in the coordinate system based on the visualization library and the performance data received from the information processing apparatus via the network (Ellis, ¶ 135, The present invention delivers this critical information via Internet- or network-based tools (discloses online visualizing unit coupled to a network) to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization library); tools to analyze and compare energy load across time and facilities (discloses unit/performance data); accurate cost estimation based on existing tariffs), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors (discloses information processing apparatus), or could even be partially or wholly implemented in hardware (discloses processor coupled to memory), or could be partly embedded within various devices used for billing).

Regarding claim 11, Ellis discloses an information processing apparatus that is coupled to an operation support apparatus for supporting an operation of a demand-supply system, the demand- supply system including a resource supplying facility configured to supply an industrial energy resource, a resource demander facility configured to demand the industrial energy resource supplied from the resource supplying facility, and a supply path of the industrial energy resource, the information processing apparatus comprising: a memory (Ellis, ¶ 383, the process-related information may include energy or gas consumption, in terms of kilowatt-hours (kWh) on the electric side, or million cubic feet (Mcf) on the gas side. Other types of process-related data may also be used where the process data may advantageously be combined, for example, electricity, natural gas, gasoline (discloses industrial energy resources)), (Id., ¶ 380, the Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors (discloses information processing apparatus), or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing); 
and a processor that is coupled to the memory and that is configured to input a demand- supply system model of the demand-supply system, facility-capacity information that represents a facility capacity of the resource supplying facility and the supply path, and analysis condition information in which a plurality of variables to be analyzed with respect to the demand-supply system model and the facility-capacity information are defined (Ellis, ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 373, the billing engine may be a general purpose computer or specially programmed dedicated computer. Either of these may be implemented as a distributed computer system rather than a single computer. Similarly, the communications network which is illustrated as the World Wide Web or a modem over a POTS line, may include any other method of communicating between computers and/or billing devices. Moreover, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor coupled to memory), or could be partly embedded within various devices used for billing), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines (discloses supply path) are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers by normalizing demand and usage data by a key variable), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed (further discloses supply path) to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)); 
generate, based on the demand-supply system model, the facility-capacity information, and the analysis condition information… (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)).
	Ellis does not explicitly teach …a relational logical formula that represents a relationship between the plurality of variables, the relational logical formula representing a relationship between… 
	However, Orii discloses …a relational logical formula that represents a relationship between the plurality of variables, the relational logical formula representing a relationship between… (Orii, ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5).
	Ellis further discloses … a total cost of the resource supplying facility and a total demanded quantity of the resource demander facility (Ellis, ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., Reference number 707 Fig. 7B shows a total cost for all sites), (Id., ¶ 12, a conventional power meter will generally provide meter information reflecting the real power component on a consumptive basis and on a demand basis. "Consumptive basis" is an accumulation of the number of hours and the rate at which the power is used. "Demand basis" reflects the amount of power used in a finite period (discloses total demanded quantity)); generate, based on… [Orii discloses the generated relational logical formula], depicting data for… depicting, in a coordinate system with the plurality of variables as respective coordinate axes… (Ellis, ¶ 397, FIGS. 12-14 illustrate optional graphical displays for use in presenting the reports. The reports may be presented in graphical and/or textual form. FIG. 12 illustrates one example of a graphical display 1201. The information is represented in line graph portion 1203 of the display. A legend portion 1205 of the display provides a key to the line graph portion 1203. A detail portion 1207 is included in the display, so that the user can select a segment of the line graph portion 1203 and display the underlying information in textual format. FIG. 13 illustrates another example of a graphical display. It includes a bar graph portion 1303, as well as a legend portion 1307 (discloses variables on coordinate axes)), (Id., ¶ 318, According to at least one embodiment of this invention, meter power component information, and/or other utility and usage information available from a utility billing meter, may be collected, manipulated and displayed as part of the reports of utility billing information, via the billing engine 401 (discloses depicting data generating unit)).
Ellis does not explicitly teach the generated relational logical formula… displaying, on a display device …an area that satisfies the relational logical formula.
However, Orii discloses … the generated relational logical formula… displaying, on a display device …an area that satisfies the relational logical formula (Orii, ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., ¶ 65, The respective process results are output by an output device 19, for example, a printer and a display), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5).
Ellis further discloses generate a visualization library that includes the depicting data or a visualization library for generating the depicting data, wherein the visualization library includes a program code that is executed to generate the depicting data or includes the depicting data (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses generating visualization library)), (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses visualization library)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools (discloses online visualizing unit) to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses unit/performance data); accurate cost estimation based on existing tariffs), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 382, the customer then accesses that web server on the Vantera-type node itself to see the information, for example, in real-time (discloses real time). A customer may look at the data history to the extent permitted by the amount of available storage on the node itself. However, if the customer wants to see something current, or over the past couple of days, the customer may take a look at that information in this manner), (Id., ¶ 161, The billing engine source code (discloses program code) includes debugging flags and trace directives. These flags use the C++ define mechanism. By uncommenting these define statements, the engine will display information in great detail on the report web page).
While suggested, the combination of Ellis and Orii does not explicitly teach wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area, and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system.
However, Hauffen discloses wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area,  and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system (Hauffen, ¶¶ 97-99, The method seeks to reduce the variance within classes and maximize variance between classes. For example, if a total of five projects are to be created, adjacent polygons that have an index with least variance are merged to form a new polygon. For example, polygons 4 and 5 in the example of Table 2 are merged to form a new polygon, and the new polygon is identified as a specific project… The recommended projects may be transmitted for display on the end user device 514 and/or stored in a table in the mass storage device 506 for retrieval by the end user device. Table 3 is an exemplary table which identifies three projects along with shape length and area of the associated project polygons… FIG. 11 is a screen shot of the composite deficiency surface 550 of FIG. 4 showing the project polygons 660a-660c identified in Table 3 according to one embodiment of the invention. By highlighting the project polygons, a location of the projects may also be discerned), (Id., ¶ 83, In the example of Table 1, the area of the surface identified by polygon 4 is assigned a class of 5 since it has the highest deficiency value (LoF). FIG. 7B is a screen shot of a composite deficiency diagram where a LoF polygon 190a with the highest LoF value which is assigned to class 5, is visually highlighted (discloses initial polygons)).
While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false.
However, Cacioppi discloses determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false… (Cacioppi, ¶ 31, In the embodiment of FIG. 3, three additional solutions 212 have been found for the approximation 120 for the multi-objective problem 118 of FIG. 2. The visualization 122 may update with each new solution 212 that is found. As new solutions 212 are found, the lower bound 204 and upper bound 206 are adjusted to reflect the new achievable and impossible frontiers. For example, as new solutions 212 are found, the lower and upper bounds 204, 206 move closer together. Additionally, the linear trace 208 is adjusted to pass through the new solutions 212 (discloses solutions 212, depicted in Figure 3 for example, which represent vertices at which the objective function (i.e. relational logical formula) is satisfied (i.e. true or false)), (Id., ¶ 35, A common strategy for such a model is to solve the problem with an optimization tolerance (Delta), i.e., to return a solution with a specific cost X and a lower bound value Y, where Y=X-Delta, and where it is a mathematical certainty that no solution exists with cost less than Y (discloses removing bounds/vertices when the possibility of an optimal solution is false)).
	Ellis further discloses ...wherein the industrial energy, resource is steam, gas, electric power, or cold energy, and wherein the resource supplying facility is configured to supply the industrial energy resource by physically transferring the industrial energy resource… (Ellis, ¶ 416, Distribution The facilities of the electric system that deliver electricity from substations to customers; the distribution system "steps down" power from high voltage transmission lines to a level that can be used in homes and businesses).
While suggested, the combination of Ellis and Orii does not explicitly teach …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device.
However, Hauffen discloses …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device (Hauffen, ¶ 6, According to one embodiment of the invention, the method includes visually highlighting the utility device based on the comparison of the performance data against the performance criteria), (Id., ¶ 59, users are alerted about real-time deficiencies as they happen, via animated graphics. In this regard, the web module 510 provides to one or more subscribed end user devices 514, animated graphics (e.g. blinking) (discloses highlighting a most recently depicted performance point) for deficiencies that have occurred within a particular time frame (past hour, last day, last month, etc.). According to one embodiment, displays for data anomaly due to erroneous performance data caught by the data anomaly filter 120 is visually distinguished from the displays provided for the real-time deficiency feeds), (Id., ¶ 43, the computer device 500 may further include a display module 512 (discloses display device.) for providing intelligent web maps of utility systems, deficiency surface diagrams, LoF surface diagrams, impact surface diagrams, constructability surface diagrams, priority surface diagrams, project maps, graphs, reports, alarms, and the like).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination to include polygonal area elements of Hauffen in the analogous art of monitoring and managing utility devices for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and “optimize energy consumption decisions” and gain “optimal pricing” (paragraph 136 Ellis), and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and polygonal area elements of Hauffen to include the optimization techniques in the analogous art of multi-objective optimization for the same reasons as stated for claim 1.

	Regarding claim 12, Ellis discloses an operation support apparatus for supporting an operation of a demand-supply system including a resource supplying facility configured to supply a resource, a resource demander facility configured to demand the resource supplied from the resource supplying facility, and a supply path of the resource, the operation support apparatus being coupled to an information processing apparatus configured to generate a visualization library for generating depicting data for depicting, in a coordinate system with a plurality of variables as respective coordinate axes, [Orii discloses an area that satisfies a relational logical formula that represents the relationship between a plurality of variables (see above)] or generate a visualization library including the depicting data, the relational logical formula representing a relationship between a total cost of the resource supplying facility and a total demanded quantity of the resource demander facility, the operation support apparatus comprising:…
While suggested, Ellis does not explicitly disclose a display device.
However, Orii discloses a display device (Orii, ¶ 65, The respective process results are output by an output device 19, for example, a printer and a display).
Ellis further discloses a memory (Ellis, ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 6, The collected meter information is periodically transmitted via a modem processor 205 (discloses information processing apparatus) to the utility company 207), (Id., ¶ 380, the Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses visualization library)), (Id., ¶ 397, FIGS. 12-14 illustrate optional graphical displays for use in presenting the reports. The reports may be presented in graphical and/or textual form. FIG. 12 illustrates one example of a graphical display 1201. The information is represented in line graph portion 1203 of the display. A legend portion 1205 of the display provides a key to the line graph portion 1203. A detail portion 1207 is included in the display, so that the user can select a segment of the line graph portion 1203 and display the underlying information in textual format. FIG. 13 illustrates another example of a graphical display. It includes a bar graph portion 1303, as well as a legend portion 1307 (discloses variables on coordinate axes)), (Id., ¶ 318, According to at least one embodiment of this invention, meter power component information, and/or other utility and usage information available from a utility billing meter, may be collected, manipulated and displayed as part of the reports of utility billing information, via the billing engine 40), (Id., ¶ 408, Cogenerator A generating facility (discloses resource supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., Reference number 707 Fig. 7B shows a total cost for all sites), (Id., ¶ 12, a conventional power meter will generally provide meter information reflecting the real power component on a consumptive basis and on a demand basis. "Consumptive basis" is an accumulation of the number of hours and the rate at which the power is used. "Demand basis" reflects the amount of power used in a finite period (discloses total demanded quantity)); 
and a processor that is coupled to the memory and that is configured to obtain the visualization library from the information processing apparatus (Id., ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses visualization library)), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware (discloses processor coupled to memory), or could be partly embedded within various devices used for billing); 
and display, in in real-time for each predetermined depiction period, based on the obtained visualization library and performance data of the demand-supply system obtained from a measurement apparatus coupled to the operation support apparatus, the area and a performance point represented by the performance data in the coordinate system… wherein the visualization library includes a program code that is executed to generate the depicting data or includes the depicting data … (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports (discloses visualization library)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools (discloses online visualizing unit) to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses unit/performance data); accurate cost estimation based on existing tariffs), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 382, the customer then accesses that web server on the Vantera-type node itself to see the information, for example, in real-time (discloses real time). A customer may look at the data history to the extent permitted by the amount of available storage on the node itself. However, if the customer wants to see something current, or over the past couple of days, the customer may take a look at that information in this manner), (Id., ¶ 161, The billing engine source code (discloses program code) includes debugging flags and trace directives. These flags use the C++ define mechanism. By uncommenting these define statements, the engine will display information in great detail on the report web page).
While suggested, the combination of Ellis and Orii does not explicitly teach wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area, and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system.
However, Hauffen discloses wherein the depicting data is polygon data that defines a plurality of polygons for depicting the area,  and wherein the plurality of polygons are obtained by generating a plurality of initial polygons in a predetermined range of the coordinate system (Hauffen, ¶¶ 97-99, The method seeks to reduce the variance within classes and maximize variance between classes. For example, if a total of five projects are to be created, adjacent polygons that have an index with least variance are merged to form a new polygon. For example, polygons 4 and 5 in the example of Table 2 are merged to form a new polygon, and the new polygon is identified as a specific project… The recommended projects may be transmitted for display on the end user device 514 and/or stored in a table in the mass storage device 506 for retrieval by the end user device. Table 3 is an exemplary table which identifies three projects along with shape length and area of the associated project polygons… FIG. 11 is a screen shot of the composite deficiency surface 550 of FIG. 4 showing the project polygons 660a-660c identified in Table 3 according to one embodiment of the invention. By highlighting the project polygons, a location of the projects may also be discerned), (Id., ¶ 83, In the example of Table 1, the area of the surface identified by polygon 4 is assigned a class of 5 since it has the highest deficiency value (LoF). FIG. 7B is a screen shot of a composite deficiency diagram where a LoF polygon 190a with the highest LoF value which is assigned to class 5, is visually highlighted (discloses initial polygons)).
While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false.
However, Cacioppi discloses determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, true indicating that the relational logical formula is satisfied and false indicating that the relational logical formula is not satisfied; and excluding vertices of the initial polygons at which the value of the relational logical formula is false… (Cacioppi, ¶ 31, In the embodiment of FIG. 3, three additional solutions 212 have been found for the approximation 120 for the multi-objective problem 118 of FIG. 2. The visualization 122 may update with each new solution 212 that is found. As new solutions 212 are found, the lower bound 204 and upper bound 206 are adjusted to reflect the new achievable and impossible frontiers. For example, as new solutions 212 are found, the lower and upper bounds 204, 206 move closer together. Additionally, the linear trace 208 is adjusted to pass through the new solutions 212 (discloses solutions 212, depicted in Figure 3 for example, which represent vertices at which the objective function (i.e. relational logical formula) is satisfied (i.e. true or false)), (Id., ¶ 35, A common strategy for such a model is to solve the problem with an optimization tolerance (Delta), i.e., to return a solution with a specific cost X and a lower bound value Y, where Y=X-Delta, and where it is a mathematical certainty that no solution exists with cost less than Y (discloses removing bounds/vertices when the possibility of an optimal solution is false)).
	Ellis further discloses ...wherein the industrial energy, resource is steam, gas, electric power, or cold energy, and wherein the resource supplying facility is configured to supply the industrial energy resource by physically transferring the industrial energy resource… (Ellis, ¶ 416, Distribution The facilities of the electric system that deliver electricity from substations to customers; the distribution system "steps down" power from high voltage transmission lines to a level that can be used in homes and businesses).
While suggested, the combination of Ellis and Orii does not explicitly teach …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device.
However, Hauffen discloses …and wherein the processor is configured to obtain a most recently depicted performance point and highlight the most recently depicted performance point in the area displayed on the display device (Hauffen, ¶ 6, According to one embodiment of the invention, the method includes visually highlighting the utility device based on the comparison of the performance data against the performance criteria), (Id., ¶ 59, users are alerted about real-time deficiencies as they happen, via animated graphics. In this regard, the web module 510 provides to one or more subscribed end user devices 514, animated graphics (e.g. blinking) (discloses highlighting a most recently depicted performance point) for deficiencies that have occurred within a particular time frame (past hour, last day, last month, etc.). According to one embodiment, displays for data anomaly due to erroneous performance data caught by the data anomaly filter 120 is visually distinguished from the displays provided for the real-time deficiency feeds), (Id., ¶ 43, the computer device 500 may further include a display module 512 (discloses display device.) for providing intelligent web maps of utility systems, deficiency surface diagrams, LoF surface diagrams, impact surface diagrams, constructability surface diagrams, priority surface diagrams, project maps, graphs, reports, alarms, and the like).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination to include polygonal area elements of Hauffen in the analogous art of monitoring and managing utility devices for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and “optimize energy consumption decisions” and gain “optimal pricing” (paragraph 136 Ellis), and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and polygonal area elements of Hauffen to include the optimization techniques in the analogous art of multi-objective optimization for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 12.
Ellis further discloses wherein the processor transmits, to the information processing apparatus that generates [Orii discloses the relational logical formula that represents the relationship between the plurality of variables (see above)] based on a demand-supply system model of the demand-supply system, facility-capacity information that represents a facility capacity of a resource supplying facility and a supply path, and analysis condition information in which the plurality of variables to be analyzed with respect to the demand-supply system model and the facility-capacity information are defined, the analysis condition information (Ellis, ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit (discloses transmitting unit) requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Ellis, ¶ 373, the processing could be controlled by a software program on one or more computer system (discloses information processing apparatus) or processors, or could even be partially or wholly implemented in hardware (discloses processor), or could be partly embedded within various devices used for billing), (Id., ¶ 6, The collected meter information is periodically transmitted via a modem processor 205 (discloses information processing apparatus) to the utility company 207), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed (discloses supply path) to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 14, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 1.
Ellis further discloses …wherein the industrial energy resource is physically supplied from the resource supplying facility to the resource demander Facility according to the area and the performance point displayed on… (Ellis, ¶ 416, Distribution The facilities of the electric system that deliver electricity from substations to customers; the distribution system "steps down" power from high voltage transmission lines to a level that can be used in homes and businesses (discloses supplying a resource to a demander facility)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools (discloses online visualizing unit) to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats; tools to analyze and compare energy load across time and facilities (discloses performance points); accurate cost estimation based on existing tariffs).
While suggested Ellis does not explicitly disclose …the display device.
However, Orii discloses …the display device (Orii, ¶ 65, The respective process results are output by an output device 19, for example, a printer and a display).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the display device elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 15, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 14.
Ellis further discloses a system comprising: the operation support apparatus according to claim 14; and the demand-supply system.
 (Ellis, ¶ 23, the invention provides a method, system (discloses demand-supply system), and computer program device (discloses operation support apparatus) for managing utility information responsive to at least one of usage and estimated usage of utility resources).

Regarding claim 16, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 1.
While suggested, the combination of Ellis and Orii does not explicitly teach …wherein the most recently depicted performance point is enlarged, displayed in visible color, or blinked to be highlighted among depicted performance points
However, Hauffen further discloses …wherein the most recently depicted performance point is enlarged, displayed in visible color, or blinked to be highlighted among depicted performance points (Hauffen, ¶ 6, According to one embodiment of the invention, the method includes visually highlighting the utility device based on the comparison of the performance data against the performance criteria), (Id., ¶ 59, users are alerted about real-time deficiencies as they happen, via animated graphics. In this regard, the web module 510 provides to one or more subscribed end user devices 514, animated graphics (e.g. blinking) (discloses blinking to highlight a most recently depicted performance point) for deficiencies that have occurred within a particular time frame (past hour, last day, last month, etc.). According to one embodiment, displays for data anomaly due to erroneous performance data caught by the data anomaly filter 120 is visually distinguished from the displays provided for the real-time deficiency feeds).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination to include polygonal area elements of Hauffen in the analogous art of monitoring and managing utility devices for the same reasons as stated for claim 1.

Regarding claim 17, the combination of Ellis, Orii, Hauffen and Cacioppi discloses the operation support apparatus according to claim 1.
While suggested, the combination of Ellis and Orii does not explicitly disclose …wherein the plurality of polygons are obtained by generating the plurality of initial polygons in the predetermined range of the coordinate system; 
However, Hauffen discloses …wherein the plurality of polygons are obtained by generating the plurality of initial polygons in the predetermined range of the coordinate system (Hauffen, ¶¶ 97-99, The method seeks to reduce the variance within classes and maximize variance between classes. For example, if a total of five projects are to be created, adjacent polygons that have an index with least variance are merged to form a new polygon. For example, polygons 4 and 5 in the example of Table 2 are merged to form a new polygon, and the new polygon is identified as a specific project… The recommended projects may be transmitted for display on the end user device 514 and/or stored in a table in the mass storage device 506 for retrieval by the end user device. Table 3 is an exemplary table which identifies three projects along with shape length and area of the associated project polygons… FIG. 11 is a screen shot of the composite deficiency surface 550 of FIG. 4 showing the project polygons 660a-660c identified in Table 3 according to one embodiment of the invention. By highlighting the project polygons, a location of the projects may also be discerned), (Id., ¶ 83, In the example of Table 1, the area of the surface identified by polygon 4 is assigned a class of 5 since it has the highest deficiency value (LoF). FIG. 7B is a screen shot of a composite deficiency diagram where a LoF polygon 190a with the highest LoF value which is assigned to class 5, is visually highlighted (discloses initial polygons));


    PNG
    media_image3.png
    266
    373
    media_image3.png
    Greyscale

While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach …determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false…
However, Cacioppi discloses determining whether a value of the relational logical formula at every vertex of the initial polygons is true or false, dividing polygons, each of which has a vertex at which value of the relational logical formula is true and a vertex at which value of the relational logical formula is false, among the initial polygons into smaller polygons (Cacioppi, ¶ 31, In the embodiment of FIG. 3, three additional solutions 212 have been found for the approximation 120 for the multi-objective problem 118 of FIG. 2. The visualization 122 may update with each new solution 212 that is found. As new solutions 212 are found, the lower bound 204 and upper bound 206 are adjusted to reflect the new achievable and impossible frontiers. For example, as new solutions 212 are found, the lower and upper bounds 204, 206 move closer together. Additionally, the linear trace 208 is adjusted to pass through the new solutions 212 (discloses solutions 212, depicted in Figure 3 for example, which represent vertices at which the objective function (i.e. relational logical formula) is satisfied (i.e. true or false)), (Id., ¶ 35, A common strategy for such a model is to solve the problem with an optimization tolerance (Delta), i.e., to return a solution with a specific cost X and a lower bound value Y, where Y=X-Delta, and where it is a mathematical certainty that no solution exists with cost less than Y), (Id., ¶ 40, as depicted in FIG. 7, the visual artifacts may be focus arrows 700 that the user may slide along the x-axis 200 to identify the leftmost and rightmost points for a range of values for the optimization system 100 to solve first. The leftmost and rightmost points may then be communicated to the optimization system 100, which then works on resolving that portion of the approximation graph 124 before moving on to the remainder of the approximation graph 124), (Id., ¶ 41, the optimization system 100 improves the accuracy of the approximation 120 between the focus arrows 700 (discloses dividing polygons into smaller polygons) while leaving the rest of the approximation 120 mostly unexplored. Once the selected area has been optimized to a certain tolerance between the achievable frontier and the impossible frontier, the optimization engine 112 may begin focusing on portions of the approximation 120 outside the selected area);

    PNG
    media_image7.png
    369
    386
    media_image7.png
    Greyscale

While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach …determining whether a value of the relational logical formula at every vertex of the smaller polygons is true or false
However, Cacioppi discloses …determining whether a value of the relational logical formula at every vertex of the smaller polygons is true or false (Cacioppi, ¶ 31, In the embodiment of FIG. 3, three additional solutions 212 have been found for the approximation 120 for the multi-objective problem 118 of FIG. 2. The visualization 122 may update with each new solution 212 that is found. As new solutions 212 are found, the lower bound 204 and upper bound 206 are adjusted to reflect the new achievable and impossible frontiers. For example, as new solutions 212 are found, the lower and upper bounds 204, 206 move closer together. Additionally, the linear trace 208 is adjusted to pass through the new solutions 212 (discloses solutions 212, depicted in Figure 3 for example, which represent vertices at which the objective function (i.e. relational logical formula) is satisfied (i.e. true or false));
While suggested, the combination of Ellis, Orii and Hauffen does not explicitly teach …and connecting vertices of the initial polygons and the smaller polygons at which the value of the relational logical formula is true while excluding vertices of the smaller polygons at which the value of the relational logical formula is false.
However, Cacioppi discloses …and connecting vertices of the initial polygons and the smaller polygons at which the value of the relational logical formula is true while excluding vertices of the smaller polygons at which the value of the relational logical formula is false (Cacioppi, ¶ 27, the visualization 122 includes an approximation graph 124 that plots solutions 212 found by optimizing the multi-objective problem 118. The axes 200, 202 for the approximation graph 124 may correspond to objectives for the multi-objective problem 118. The approximation graph 124 may show the lower bound 204 and upper bound 206 of the approximation 120 of the Pareto frontier as currently calculated. The approximation graph 124 may also include a linear trace 208 connecting the known solutions 212 to the multi-objective function (discloses connecting the vertices of polygons where the relational logical formula is true)), (Id., ¶ 41, the optimization system 100 improves the accuracy of the approximation 120 between the focus arrows 700 (discloses dividing polygons into smaller polygons) while leaving the rest of the approximation 120 mostly unexplored. Once the selected area has been optimized to a certain tolerance between the achievable frontier and the impossible frontier, the optimization engine 112 may begin focusing on portions of the approximation 120 outside the selected area).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii in the analogous art of modeling and parameter determination to include polygonal area elements of Hauffen in the analogous art of monitoring and managing utility devices for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis, the relational logical formula elements of Orii in the analogous art of modeling and parameter determination and the polygonal area elements of Hauffen to include the polygonal optimization techniques of Cacioppi in the analogous art of multi-objective optimization for the same reasons as stated for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prengler et al., U.S. Publication No. 2012/0103395, discloses a system and method for managing distributed renewable energy systems.
Foody, U.S. Publication No. 2013/0161235, discloses a method for producing renewable fuels.
Lee et al., U.S. Publication No. 2013/0219349, discloses a method for process proximity correction.
Gernega et al., U.S. Publication No. 2008/0027772 [hereinafter Gernega] discloses a system and method for optimizing a transit network.
Muchayi, M. (1999). Transmission consideration-based electricity rates using optimal power flows (Order No. NQ39324). Available from ProQuest Dissertations and Theses Professional. (304574914). Retrieved from <http://dialog.proquest.com/professional/docview/304574914?accountid=161862>. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624